Citation Nr: 0826994	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in February 
2006, by the Department of Veterans Affairs (VA) Regional 
Office Center (RO) in Hartford, Connecticut.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
bilateral hearing loss and tinnitus are related to and can 
not be reasonably disassociated from his military service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues on appeal herein. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2007).  This is so because 


the Board is taking action favorable to the appellant by 
granting all of the issues at hand.  As such, this decision 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In the instant case, the evidence shows that the veteran 
currently has impaired hearing loss for VA purposes and 
tinnitus.  See 38 C.F.R. § 3.385.   

Historically, the veteran served on active duty in the Army 
from June 1942 to December 1945.  The veteran's Separation 
Qualification Record noted his overseas service with the 
501st Bomb Group, Pacific Theater.  The veteran's Report of 
Separation listed his participation in a 7-week course at an 
aerial gunner school.

These facts, along with the veteran's contentions herein, 
establish that he was exposed to loud noise during service, 
including, but not limited to, airplane engines and large-
caliber machine guns.

The report of a private audiometric battery, performed in 
June 2000, noted that the veteran exhibited moderate to 
severe bilateral hearing loss and occasional ringing in his 
ears.   Several subsequent private treatment reports, dated 
in July 2000, September 2005, October 2005, and March 2006, 
consistently noted that the veteran had a long history of 
hearing loss.  In the March 2006 report, it is also noted 
that the veteran had a history of tinnitus for the past 60 
years.

In a letter dated in June 2006, the veteran's private 
physician noted that the veteran had a "longstanding history 
of hearing loss and tinnitus."  The physician explained that 
the veteran's specific type of hearing loss is commonly 
induced by loud noise.  While the physician acknowledged that 
the veteran's hearing loss was due in part to a naturally 
occurring degradation of hearing (presbycusis), he opined 
that the veteran's noise exposure during his service was a 
contributing cause to his current hearing loss.

After reviewing all of the evidence, the Board finds there is 
a reasonable basis to relate the veteran's current bilateral 
hearing loss and tinnitus with this active duty service.  
There is competent medical evidence of record that the 
veteran's current bilateral hearing loss and tinnitus are 
related to noise exposure during military service.  See also, 
2 Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988) (While there are multiple causes of tinnitus, some 
medical authorities indicate it often accompanies or stems 
from sensorineural hearing loss).  Applying the doctrine of 
reasonable doubt, the Board finds that the veteran's 
bilateral hearing loss and tinnitus are related to active 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for bilateral 
hearing loss and service connection for tinnitus are 
warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


